 LOFFLAND BROTHERS CO.195Loffland Brothers CompanyandLocal 826,Interna-tional Union of Operating Engineers,AFL-CIO.Case 16-CA-2717June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn February 14, 1967, Trial Examiner JosephineH. Klein issued her Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-ticesand recommended that the complaint bedismissedwith respect thereto, Thereafter, theRespondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief; and theGeneral Counsel filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in this case,2 and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, only to the extent that they are con-sistent with this Decision and Order.We do not agree with the Trial Examiner that theRespondent discharged William Thornton in viola-tion of Section, 8 (a)(3) of the Act.3For ' about 5 years, Thornton had worked as aroughneck for companies engaged in oil drilling. OnApril 1, 1966, while working for one of these com-panies, he joined the Union and on April 7 waselected secretary-treasurer and business represent-ative of the Oil Patch Organizing Committee, anarm of the Union which organized employeeswithin the Permian Basin, a geographical area inTexas where many companies are engaged in the oildrilling business. The Respondent operates about18 rigs in this area, with its office located in Odessa,Texas.On May 23, 1966, a newspaper in Odessapublished a news item headlined, "Union LeaderCharged Here on Hot Check." The item read as fol-lows:A 28-year-old union organizer was releasedfrom the Ector County jail Sunday after beingarrested on a hot check charge.William Lawrence Thornton, who gave aMidland address, was released on his ownrecognizance. His bond was set at $500 on theEctor County Court charge.Thornton is accused of cashing a bogus$23.17 check on March 7 at a Bill Sears SuperMarket here.Local officers took Thornton into custodySunday after he was released from the MidlandCounty jail after serving a three-day sentencefor contempt of court there.Thornton also is free under a $5,000 bond onan arson charge filed earlier this year in con-nection with the burning of a house trialer inWard County.Thornton told officers he is active in tryingto unionize oil field workers in the PermianBasin.As a result of the foregoing news article, Thorntonmet with other officers of the Union and it was de-cided that the unfavorable publicity had seriouslyundermined his effectiveness as a organizer, and hisemployment with the Union was terminated onMay 31, 1966.Seeking other employment, Thornton was ad-vised by an employee of the Respondent to contactN.D. Rose, a driller for the Respondent who wassupervising a crew at oil rig 222 which was locatednear Sanderson, Texas, about 150 miles from Odes-sa.On June 8, Rose and Thornton talked on thetelephone and Rose told Thornton to report forwork as soon as possible at rig 222. On the follow-ing day, Thornton telephoned the Respondent's of-fice in Odessa to inquire about a job and was told bythe receptionist that she would check and call himback. The receptionist spoke to Ralph James, theRespondent's drilling superintendent for the Permi-an Basin division, about Thornton's inquiry. Uponmention of Thornton's name, James recalled thenewspaper story of May 23 and decided thatThornton would be an undesirable employee. Tomake certain that Thornton was the same personreferred to in the news item, he checked with a localorganizationwhich provides information, prin-cipally to employers in the oil industry, concerningan employee-applicant's record of workmen's com-pensation claims, and involvement in civil andcriminal court proceedings. Assured of Thornton'sIWe have also received from Respondent a "Motion to Strike Portionsof Counsel for General Counsel's Answering Brief, and Reply Brief toAnswer Brief" and, from the General Counsel, a "Motion to StrikeRespondent's Reply Bnef to Answering Brief of General Counsel." Inview of our disposition of this proceeding, we find it unnecessary to ruleon the above motions2We have carefully examined the record herein and find the Respon-dent's allegation of bias and prejudice on the partof TrialExaminer to beunwarranted3 The Tnal Examiner found an incident of interrogation by the Respon-dent not violative of Sec. 8(a)(I) of the Act No exceptions have been filedto this finding166 NLRB No. 3 196DECISIONSOF NATIONALLABOR RELATIONS BOARDidentity, James ordered that Thornton be notifiedthat there were no jobs available. Thornton was sonotified.On June 10, Thornton left Midland, Texas,where he was residing, and which is about 20 milesfrom Odessa, and drove to Sanderson to start workat rig 222. He arrived there about 3 a.m. on the fol-lowing day and, on June 12, began working for theRespondent. On that day, he was given the Re-spondent's employment kit, and filled out an em-ployment applicant form, as requested by Rose. Inthe space calling for the reason for Thornton's ter-minationof his job with the Union, he placed aquestion mark, remarking to Rose that that wouldprobably cause the Company to require Rose tofire him. Rose replied that he did not believe so andthat, as far as he knew, the Company was indifferentto unionism. The application form did not inquire ofpast criminal records.On June 16, the Respondent's payroll clerk atOdessa called to the attention of James the fact thata new employee (Thornton) was on the payroll forrig 222. This clerk customarily advised James ofnew hirings in the field. James got in touch via radiowith Kenneth Burns, the toolpusher and Rose's im-mediate supervisor, who was stationed at rig 222'soffice. James told Burns that Thornton was to befired as an undesirable employee because he hadcriminal charges against him. Burns ordered Roseto discharge Thornton. Rose testified that Burnstold him, "We've got a man that we have to let go,that he has an undesirable reputation" and thatBurns said "something about an arson charge."Rose told Burns he was short-handed and wasreluctant to lay off Thornton, but Burns replied thatthe office had indicated they would send an olderhand to replace Thornton. Thereupon, Rose toldThornton that he was being replaced by an olderhand and Thornton remarked, "I expected that."Thornton asked Rose if the Union was mentionedby Burns and Rose said that Burns had told him notto mention the Union, "because it had nothing to dowith it." Thornton's termination slip stated that hewas laid off "for older hand."The question before us is whether the Respond-ent discharged Thornton because it learned fromtheMay 23 newspaper item that Thornton was aunion leader, as found by the Trial Examiner, orbecause the Respondent then learned of criminalcharges involving Thornton, as claimed by theRespondent. Contrary to the Trial Examiner, weare not persuaded that it was an unlawful reasonwhichmotivated the discharge. The fact thatThornton was told that the reason for his dischargewas to make room for an older hand, rather thanbecause of the criminal charges reported againsthim, does not, in all the circumstances, justify theinference that the asserted reason was a pretext tomake a discriminatory discharge.Nor is theevidentiary burden of the General Counsel met bythe additional factors relied upon by the Trial Ex-aminer, such as the existence of an antiunion com-munity feeling or the vague reference in the recordto "literature opposed to the Union" which theRespondent mailed to employees. There is noshowing in this record that the Respondent itself en-gaged in any unlawful activity against the Unionand, as indicated, the record even lacks substantialevidence of union animus on the part of the Re-spondent, from which a discriminatory motivationfor the discharge could be reasonably inferred.'Also, we thinkit isaltogether understandable whythe Respondent, even if it did not employ Thorntonin a position in which a good "public image" was asessential as it was in Thornton's prior position asunion organizer, would not want to initiate an em-ployer-employee relationship with one of Thorn-ton's reported character.5Viewing the record as a whole, we find that theGeneral Counsel has failed to prove by a prepon-derance of the evidence that the Respondent'sdischarge of Thornton was unlawfully motivated.Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintand amended complaint herein be, and they herebyare, dismissed.Chairman McCulloch, dissenting:For the reasons set forth in the Trial Examiner'sDecision, I would adopt her finding of a violationby the Respondent in the discharge and refusal toreinstateWilliam Lawrence Thornton and wouldapprove her recommended remedial order.,The record shows that the Union was permittedto engage in solicita-tions for membership at the rigs5It is immaterial,of course,whether Thorntonhas, since his discharge,been absolved of both the bad checkand arson charges, as asserted by theGeneral CounselTRIALEXAMINER'S DECISIONJOSEPHINE H. KLEIN, Trial Examiner: This case washeard by Trial Examiner Josephine H. Klein on October4, 1966,1 pursuant to a complaint and notice of hearing,issued on August 24, on a charge filed by Local 826, In-ternational Union of Operating Engineers, AFL-CIO, onJune 23. The complaint, as amended at the hearing, al-legesviolations by Loffland Brothers Company, Re-spondent, of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq.),in that Respondent discharged William Lawrence Thorn-ton for hisunionactivities on June 16 and interrogatedemployees concerning their union activities and sym-pathies on June 12.'Unless otherwise stated all dates herein are in 1966. LOFFLANDBROTHERS CO.197Allpartieswere afforded an opportunity to berepresented and participate fully in the hearing. Respond-ent and the General Counsel were represented by coun-seland the Union was represented by its businessrepresentative.The partieswaived oral argument.Respondent has filed proposed findings of facts, andbriefs have been filed by the General Counsel andRespondent.Upon the entire record in this case, from observationof the witnesses, and on consideration of the briefs, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe complaint alleges, Respondent admits, and I find:(a)Respondent is a Texas corporation having a placeof business in Odessa, Texas, where it is engaged in con-tract drilling of oil wells. During the past 12 months, arepresentative period, Respondent, in the course and con-duct of its business operations, performed services valuedin excess of $500,000, of which services valued in excessof $50,000 were performed in States other than Texas.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.(b)The Union is now, and has been at all times materi-al herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE UNFAIR LABOR PRACTICES ALLEGEDA. Alleged Discriminatory Discharge of Thornton1.The factsWilliam Lawrence Thornton is a personable young man28 years old. He had been working as a roughneck orgeneral worker, in all nonsupervisory jobs,in oilfields inthe Permian Basin for something over 5 years prior toApril 1966.On March 1, Thornton was indicted in Ward County,Texas, on an arson charge. The indictment accused himof burning a house occupied by one Frank Posey onJanuary 29. Thorntonwas releasedon $5,000 bail. Ac-cording to Thornton, the prosecutor has twice requestedpostponement of trial and so far as appears no further ac-tion has been taken in this case. Thornton's uncon-tradicted and credited testimony was that the arsoncharge was initiated by his father-in-law, whose automo-bile had been burned, with some minor damage to hishouse. There is no evidence in the record that this indict-ment was reported in the press or otherwise publicized atthe time it was returned.On April 1, while he was working for B.B.M. DrillingCompany, he attended an organizational meeting of theOil Patch Organizing Committee, a group under Local826, InternationalUnion of Operating Engineers,AFL-CIO.. He joined the Union that day and on April7 was elected secretary-treasurer and became businessrepresentative of the committee.2On or about May 20 the San Angelo Standard-Times3printed a story about the Oil Patch Organizing Commit-tee's activities, in which Thornton was identified andquoted as the "Union spokesman."Thornton and his wife had separated in November1965.Under a divorce decree entered on March 18,4Thornton was required to pay support for his wife andtheir two young children. Custody of the children wasawarded to the wife, with right of reasonable visitationgranted Thornton. On May 19 a judge of the Court ofDomestic Relations of Midland County, Texas, sen-tenced Thornton to 3 days' imprisonment for contempt ofcourt, based on his failure to make the support paymentcalled for by the divorce decree. According to Thornton'suncontradicted and credited testimony at the presenthearing, his refusal to make the support payment was oc-casioned by the fact that his father-in-law, brandishing agun, had barred Thornton from visiting his children, who,apparently, were living with their mother at her father'shome.5On May 22, at the end of his 3-day sentence for con-tempt, Thornton was released to the custody of the sheriffof Ector County under a warrant for allegedly havingpassed a bad check. The warrant had been sworn out onMay 28, 1963, and involved a check for $23.17 datedMarch 7, 1963. When taken into custody by the sheriff,Thornton paid the check and the information wasdismissed. According to Thornton's credited testimonyat the present hearing, he is not sure whether he wrote thecheck in question, since at the time it was written (andthereafter until sometime in 1965) his then wife was al-lowed to issue checks in his name. When he was arrestedon the charge and paid the check, he was given no oppor-tunity to examine it closely and thus did not ascertainwhether it had been signed by him or by his wife in hisname.On May 23 the Odessa American, the only regularnewspaper in the city, published a news item headlined"Union Leader Charged Here In Hot Check." The itemrecited "that Thornton is accused of cashing a bogus$23.17 check on March 7," without any indication thatthe year involved was 1963 - 3 years earlier. The shortitem also referred to Thornton's having served 3 days for"contempt of court," without identification of the courtor the domestic nature of the matter. And then it reportedthatThornton was out on $5,000 bond on an arsoncharge, "filed earlier this year in connection with theburning of a house trailer in Ward County" - with no indi-cation that the charge was originated by Thornton'sex-father-in-law or involved his property. The item endedwith the following paragraph: "Thornton told officers heis active in trying to unionize oil field workers in the Per-mian Basin."The Texas Manufacturers' Associationmade wide mail distribution of a large "blowup" of that2Thornton's executed application for employment with Respondentshows his most recent term of employment with B B.M. Drilling Corrpany as running from January to February 1966 and employment with theOil Patch Organizing Committee from February to May 1966. Histestimony,however, indicates that his change of employment fromB B.M. Drilling to the Union occurred early in April.I grant Respond-ent's request for finding No 5: "That on or about April 1, 1966, Thorn-ton joined the International Union of Operating Engineers, Local 826,quit his employment with B B.M. Drilling Company, and on April 7,1966, became a Business Representative and Secretary-Treasurer of theOil Patch Organizing Committee under Local 826 "San Angelo is about 100 miles east of Odessa and within the PermianBasin oil producing area4Thornton testified that he had been divorced in January Presumablyhe was referring to the initiation of the divorce proceeding.5Thornton also testified without contradiction that his ex-wife wascommitted to confinement for 4 hours, a fact which tends to corroborateThornton's stated reason for disobeying the support order.308-926 0-70-14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDitem among business and industry in the area, includingRespondent. Copies were posted on the bulletin boardsof some oil rigs in the area, but so far as appears theywere not posted anywhere by Respondent.After the May 23 article appeared in the OdessaAmerican,6 Thornton had two meetings with officers ofLocal 826. After discussing the matter, they agreed thatthe publicity given Thornton's brushes with the law hadseriously undermined his effectiveness as an organizer forthe Union. Accordingly, his employment with the Union .was terminated on May 31.7The employment of roughnecks and other oilworkersis conducted in substantial part in restaurants and bars inthe towns. The restaurants and bars maintain boxes inwhich workers may leave their names and addresseswhen seeking jobs. On or about June 8, Thornton was ina cafe and spoke to Jesse Dahl, an oilworker. Dahl toldhim that Bill Breed, a driller for Respondent, wasshorthanded. The driller is the supervisor of a crew at therig in the field.8 Thornton then telephoned Breed, whosaid that, while he was not shorthanded, two other drillersfor Loffland were. Breed suggested that Thornton get intouch with N.D. Rose and Sam Golden, drillers forRespondent at rig 222, near Sanderson, Texas, about 150miles south of Odessa. Learning that the rig in Sandersondid not have a telephone, Thornton called Breed back andasked him to have Rose telephone Thornton collect. Rosetried to reach Thornton by telephone that night but wasunsuccessful. He did, however, reach Thornton around8:30 the next evening. Rose said that he was shorthandedand could use two people immediately, since one of hisworkers was scheduled to leave for the Navy soon andanother wanted a few days off. Rose hired Thornton toreport for work as soon as possible. Thornton stated thathe did not know another oilworker then available. He saidthat he could not get to Sanderson until Friday at the ear-liest, since he had to dispose of his household furniturebefore moving.Thornton also telephoned Respondent's office in Odes-sa to inquire about work. There was some conflict or con-fusion in the testimony as to whether Thornton commu-nicated with Respondent's office before or after he hadspoken to Rose in Sanderson. Thornton at first testifiedthat he spoke with the receptionist at Respondent's Odes-sa office before he spoke to Rose; Respondent main-tained that Thornton spoke to the Odessa office after hehad made arrangements with Rose. Thornton admittedthat his memory was not entirely clear on the matter, andon cross-examination he in substance corroboratedRespondent's version of the timing. Accordingly, to theextent that it might be material (see discussion below), Ifind that Thornton did not call Respondent's Odessa of-fice until the day after he had been hired by Rose bytelephone.When Thornton called Respondent's Odessa office, hespoke to Mrs. Herrington, the receptionist. She said shewould check as to whether there were any vacancies andthen call Thornton back. She thereupon talked to RalphJames, drilling superintendent, who was at the time inconferencewith J.W.Hall,Respondent'sdivisionmanager for the Permian Basin. When informed of Thorn-ton's telephone call, James, recalling the newspaper storyin the Odessa American concerning Thornton, decidedthat Thornton would be an undesirable employee.James instructed Herrington to check with the Indus-trialFoundation. The Industrial Foundation is an or-ganizationmaintained by business and industry, prin-cipally the oil industry, in the area to provide informationabout prospective employees. It maintains records andprovides information mainly about workmen's compensa-tion claims which become a matter of court (and ap-parently administrative) record. There was testimony thatitalsosometimes provides some other information whichisa matter of court record but does not systematicallycollect and maintain information other than that concern-ing workmen's compensation claims. There was a conflictinRespondent's evidence as to whether the IndustrialFoundation ever provides credit ratings on prospectiveemployees.According to Herrington's testimony, the IndustrialFoundation informed her that Thornton had been "con-victed" on an arson charge and she relayed that informa-tion to James and Hall. James, however, later testifiedthatHerrington had not said that Thornton had been"convicted" but simply that he had been held or indicted.James thereupon told Herrington to inform Thornton thattherewere no vacancies with the Company. Shortlythereafter Thornton called back. Herrington testified thatwhen she informed him that there were no jobs availablehe told her that he understood that Rose was shorthandedin Sanderson. She nonetheless maintained the positionthat there were no jobs available and there had not beenany for 2 weeks.On Friday, June 10, Thornton drove down to rig 222at Sanderson. After losing the way,9 he arrived at Sander-son about 3 a.m. Saturday and put up at the trailer campwhere he had been instructed to go. Rose had told Thorn-ton that there was to be a change of shifts and that Rosewould be off work from Saturday morning until 4 p.m. onSunday. On Sunday, Thornton met the other members ofthe crew and about 2 o'clock the four of them drove withRose from Sanderson to rig 222, a distance of about 45miles. (The conversation between Thornton and Roseduring this trip is discussed below.) They went to work at4 p.m.About 2 hours later, during the customary dull periodafter the shift had got into operation, Rose gave Thorntonthe Respondent's employment kit and an employment ap-plication form to be filled out. In filling out that form,Thornton listed the Oil Patch Organizing Committee ashismost recent employer. In the box calling for thereason for the termination of that employment, Thorntonput a question mark. At the time he pointed to this latestemployer listed and said to Rose that that would probablycause the Company to require Rose to fire him. Rosereplied that he did not believe so and that as far as heknew the Company was indifferent to unionism.6 Similar items apparently were carried by the local newspapers inMidland and San Angelo7Respondent contends that the Union discharged Thornton Thorntontestified that it was primarily his idea that he should give up his organizingjob and initially the union officials felt he should remain on I find that thetermination of Thornton's employment with the Union was one of mutualunderstanding, Thornton and the union officers agreeing that his currentnotoriety in the area would adversely affect his usefulness as a union or-ganizer and representative. But even a finding that Thornton was"discharged" by the organizing committee would not affect the Trial Ex-aminer's Decision of this case8A crew generally consists of the driller, with a derrick man, a motor-man, a backup man, and a lead-top man. Over the dnllers, in charge of theentire operation at a rig, is the toolpusher.9Examination of a map shows that Sanderson is relatively inaccessibleby major highways LOFFLANDBROTHERS CO.199James testified thatonoraboutJune 14,10Respondent's payroll clerk called to his attention thefact that Thornton was on the Company's payroll. Jamestestified that the payroll clerk as a matter of routine calledto his attention all new employees on the payroll.'1At that point James got in touch by radio with KennethBurns, the toolpusher at rig 222. James told Burns thatThornton was to be fired as an undesirable employeebecause he had criminal charges against him. It is not en-tirely clear precisely what James said to Burns, but ap-parently he did mention the pendency of the arson indict-ment. Burns advised Rose that when Thornton wasnotified of his discharge no mention of the Union was tobe made "because it had nothing to do with it."The intercompany change-of-status form on whichThornton's discharge was recorded states as the reasonfor his discharge: "Layed off for older hand." On theform-is a box which reads "Would you rehire? If `no' ex-plain below." For Thornton the "no" box had beenchecked but there is no explanation anywhere on theform. The form is signed by Burns, the toolpusher, underthe date June 17, 1966.12 The name of J.W. Hall, who isdivisionmanager, is also stamped on the form in thecolumn headed "Division Approval."13 In the portion ofthe form for "performance evaluation," all items aremarked "average" except for "safety habits" and "per-sonal habits," which are marked "poor," and "physicalfitness,"which is marked "good." All the evidence, in-cluding testimony of Respondent's witnesses, wasuniformly to the effect that Thornton's work was at leastsatisfactory.14 Respondent did not check with any of hispast employees and Thornton's testimony was uncon-tradicted that he had never had any complaints about hiswork or any prior difficulty in securing employment.2.DiscussionThroughout Respondent has vacillated concerning itsreason for discharging Thornton. At the hearing, Jamesmaintained that Thornton was discharged partly becauseof The criminal charges against him and partly to makeroom for D. D. Smith, an older employee, who at the timewas working at another rig which was about to be shutdown. In answer to my specific questions, James testifiedto a company practice of "bumping," whereby an olderemployee at a rig being closed down would be allowed todisplace a junior employee at a continuing rig. However,his testimony in this regard was vague and it was notmade to appear that the alleged practice had actually beenfollowed in any case. Indeed, James specifically testifiedthat Respondent did not follow strict seniority in makinglayoffs. Perhaps most significant, however, is the fact thatThornton was discharged with the notation that he wouldnot be rehired, whereas James testified that when a junioremployee is "bumped" he is not discharged but rather isplaced in "lay-off 'status for 1 year.The circumstances of Thornton's being hired providefurther reason for discrediting Respondent's claim that hewas fired to make a place for D.D. Smith, a senior em-ployee.When he hired Thornton (and asked him if hecould bring an additional worker with him), Rose hadknown of the imminent vacancies in his crew for someweeks but had not reported the facts to Respondent'sdivision office.Had there been a company practice of"bumping," certainly Rose would have made inquiry ofthe Odessa office as to possible replacements for the em-ployees who were scheduled to leave. James concededthat Rose had authority to hire in the field and had notbeen required to clear through the division office in ad-vance.Additionally, although rig 222 was so shorthanded thatsome of the men (including Thornton) were working dou-ble shifts, Thornton was removed from his job 3 days be-fore Smith was able to report for work at the rig.Although Thornton was told, and the Company's inter-nal records state, that he was discharged to make roomfor a senior employee, Respondent now contends that thedischarge was based on the criminal charges against him.In this connection Respondent's position is ambiguous:(1) on the one hand, it claims that Thornton's criminalrecord by itself made him unemployable; and (2) on theother hand, it contends that it was the publicity given thecriminal charges that was crucial because of its effect onRespondent's "public image." Neither of these conten-tions can withstand scrutiny.At one point James indicated that the pending arsoncharge was particularly relevant and disturbing becauserig 222 was a wildcat deep-well operation, which entailedgreat fire hazard. But James made no attempt to in-vestigate or make inquiry concerning the arson chargeagainst Thornton. More important, he refused to state10The correct date appears to be June 1611 James testified that this was done so the Company could check withthe Industrial Foundation "to double check our drillers." His testimonycontinued:THE WITNESS- Well, we check before he's hired, when possible,and if not,well, soon afterTRIAL EXAMINER: Well, didn't your personnel -does your person-nel officer know when a Foundation check has been made beforesomebody has been hired9THE WITNESS: Yes, usually she doesTRIAL EXAMINER. Well, did she know that Thornton had beenchecked before?THE WITNESS: Now, it was probably in the file and she didn't lookin the file when the timesheet came in.She just saw a new name onthe timesheetTRIAL EXAMINER. And your usual procedure is, you check withthe Foundation before a person is hired, and nonetheless you said thepersonnel officer brings every new name to youTHE WITNESS: Yes.TRIAL EXAMINER: -regularly?THE WITNESS Yes.TRIAL. EXAMINER. So that you can check with the Foundation9THE WITNESS: That's rightThe payroll clerk did not testifyJames' testimony was internally inconsistent and inherently incredibleIbelieve that the Thornton incident was not handled as a "routine"matter.Respondent in effect concedes as much in its brief,arguing thatThornton "directed sufficient attention to himself to bring about hisdischarge by the Division Office when he was discovered on thepayroll-and this in fact did occur."12Burns testified that he had not written the reason for the action on theform; that Rose had previously filled that out as "Layed off for olderhand " Subsequently, however, Rose testified unequivocally that he hadnot filled out the form, none of it was in his handwriting, and, in fact, hehad never even seen the form It is not necessary for the purposes of thisDecision to resolve this minor mystery While I make no finding in this re-gard, her conjecture is that when Burns signed the form and sent it to thedivision office the portion in question was left blank, to be filled in by thedivision office, which had ordered the discharge13At the bottom of the form is an illegible mark, apparently somebody'sinitials,with the date "6/20/66."14 In its brief Respondent says: "Thornton was apparently a goodUnion organizer and hard-working employee, just as he was for the fewdays he was on Respondent's payroll." 200DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Thornton would be offered reinstatement if he wascleared of the arson charge.Significantly,althoughRespondentmaintains veryelaborate personnel procedures.15 its detailed applicationform does not call for any information as to an applicant'scriminal background. Thornton was not asked anythingabout his criminal background, if any, and it affirmativelyappears that Respondent's supervisory personnel werenever instructed to make such inquiry.16 So far as ap-pears. none has ever been made of any job applicant.Thornton testified that when, on the way to the rig on hisfirst day. he mentioned the matter to Rose. Rose said,"That don't make any difference." As a supervisor, andhaving worked for Respondent for about 6 years. Rosecertainly would have known if Respondent had any spe-cial interest in or policy concerning the records and repu-tations of its employees. Respondent generally checkswith the Industrial Foundation concerning the industrialinjury history of prospective employees, but there is noevidence that it makes any similar effort-or any effortwhatsoever-to ascertain whether job applicants havebeen embroiled with law enforcement authorities. AndRespondent adduced no evidence that it had everdischarged or refused to hire anybody for criminal activi-ties or charges. It is inconceivable that the self-professedlargest drilling contractor in the world has never had anyemployees or job applicants with criminal records orcriminal charges against them.A word may be said about Respondent's argument thatthe fact that Thornton's employment by the Oil Patch Or-ganizingCommittee was terminated because of thepublicity given his difficulties with the law demonstratesthe reasonableness and sincerity of Respondent's havingdischarged him for the same reason. The two situationsare manifestly very different. As a business representa-tive of the Oil Patch Organizing Committee. Thorntondid truly create the Committee'spublic image; as aroughneck. Thornton could hardly make any impact onthe image of the world's largest oil drilling contractor. Inits organizational drive in the area, the Union could ill af-ford to be represented by a person who was vulnerable tothe type of newspaper publicity or notoriety that wasgiven Thornton. The headline "Union Leader ChargedHere on Hot Check" obviously could seriously impedetheUnion's organizational activities regardless of thefactsconcerning the charge. On the other hand, aheadline reading "Loffland Worker Charged Here on HotCheck" would scarecely injure or damage Respondent'sreputation. The analogy or comparison which Respond-ent seeks to draw might perhaps have some validity ifThornton had been seeking employment as a company of-ficialor even sales representative. However, as previ-ously stated, Thornton was hired as a roughneck, ageneral worker at a remote location. Respondent does notprovide a consumer service and its roughnecks have nodealings with the public as part of their employment. AsThornton put it, the qualifications for his work were "astrong back and willing mind to work."' He testifiedwithout contradiction that he had worked for 8 or 10 con-15Respondent sought to introduce voluminous detailed materials con-cerning its personnel practices.Iexcluded the material as a whole but ad-mitted the portions designated by Respondent as relevant to its professedconcern as to the personal background,character, and reputation of itsemployees.16WilliamWalker, Respondent's vice president and manager of itsdomestic divisions,testified as followstractors and had never known any to inquire into appli-cants' reputations or criminal records.That neither Respondent's claimed "bumping" policynor Thornton's unfortunate involvement with the law wasthe reason for his discharge is clearly shown by thetestimony of Vice President William Walker when he wasasked whetherRespondentwould offer Thornton rein-statement if he was cleared of the pending charge. Therelevant testimony was as follows:Q. (By Mr. Dodson) If William Thornton is notconvicted of the criminal charge pending against himwould you offer him reinstatement?A. I would say. "no", that we would have to eval-uate his past experience real closely with other con-tractors. I think he has a problem in clearing his ownname; and when this was done, to our satisfaction.then we would consider this.Q.Well, if he is found innocent of the charges, oris not convicted of the charges. what would he needto do. or what could he do to clear his name, thatwould satisfy you?A.Well, I would say his name would be clearedfrom that viewpoint. If we were also satisfied as tohis work ability and the manner in which he has con-ducted himself since this time, such as this - deter-mination of this case,-we would evaluate.Q.The determination of this case would havesome bearing on whether or not he was offered rein-statement?A.Well, I won't say the determination of thecase.We. as will be brought out here later, the reasonwe fired him was because of his notoriety in thisarea; and if that is completely cleared up, then, it'spossible we would consider it. I would not say yes orno right now.Q.Do you, at this time, have any indication thathiswork record has ever been anything but good,with Loffland or any other employer?A. I've heard nothing, one way or the other.If. as Respondent states in its brief, "the only reasonThornton was denied employment at the Division Officeon June 9 was because of the criminal charges of arsonand a worthless check pending against him,"17 it is dif-ficult to understand why Respondent would insist on afull investigation of his past work record as a condition toconsidering him for reemployment if he was cleared of thecriminal charge. Nor is it readily discernible why Jamesdevoted a considerable portion of his affidavit to a Boardfield examiner to explaining the Company's system underwhich Smith. and older employee, "bumped" Thornton.Equally unexplained is why Respondent's own internalrecords stated that Thornton had been "layed off for anolder worker" but. for no stated reason, Thornton wouldnot be rehired.James testified that he had read the item about Thorn-ton which had appeared in the Odessa American but hedisclaimed any knowledge of the details of Thornton'stroubles. It is a reasonable inference that what Jamesnoticed was the fact, tersely stated in the headline, thatQ Does Loffland Brothers, at any time, request a police recordreport on individuals9A When a man is going overseas he has this police record as partof his passport applicationWe do not have it on our application form17The bad check charge was dismissed, and apparently was not pend-ing at the time here involved LOFFLAND BROTHERS CO.201Thornton was a "Union Leader."Certainly this musthave been the fact which made the item of such excep-tional interest to the Texas Manufacturers'Association,since it is to be doubted that that organization circulatedby mail enlarged copies of all newspaper reports of localcrimes or criminal charges. isThe itemappeared when theUnion was most active in its organizing campaign. Theevidence was undisputed that the general communityfeeling, as reflected in an editorial appearing in the Odes-sa American on May 30, was strongly antiunion. Re-spondent's opposition to the Union was made known toits employees by literature mailed to them.19A brief comment is in order on Respondent's presentargument that the case should be dismissed becauseRespondent was "entrapped."Thornton testified that inone of the meetings he had with the union officers leadingto termination of his employment by the Oil Patch Or-ganizing Committee,one of the men did suggest Lofflandas a place to apply for work.In its brief Respondent. ar-gues that the Union was, in effect,using Thornton as a"plant"to "entrap"Respondent into committing an un-fair labor practice:There is only one explanation for why Thorntonwould have called [Respondent's]Division Officefor employment after he had been asked to come toRig 222 by Rose. This reason was to lay a predicatefor an unfair labor practice charge. This could havebeen on the basis that he had been denied employ-ment at the Division Office,and further strengthenedif Rose failed to take him on when he got to Sander-son; or in the alternative,if Rose did place him on thepayroll, he would have directed sufficient attentionto himself to bring about his discharge by the Divi-sionOfficewhen he was discovered on thepayroll - and this in fact did occur...Respondent's argument then continues:At Rig 222 Thornton fills out the Respondent's ap-plication form with Rose. and in filling it out concealsthe reason for the termination of his employmentwith the Union,and, at the same time. calls Rose'sspecific attention to the fact that his last employerwas the Oil Patch Organizing Committee of theUnion and even suggested that it might cause hisdischarge.Ido not believe that Thornton "concealed"the reasonfor the termination of his employment with the Union. Infact, by putting a question mark at the relevant spot inRespondent's employment application form and callingattention to it, Thornton was inviting inquiry if Rose wasin ignorance.Additionally,on the way to the rig Rose hadasked Thornton why he was no longer with the Committee and Thornton had replied that "due to the bad publici-ty that was printed about me... I decided I'd terminatemy contract." I credit Thornton's testimony that he filledin the application form the way he did because he wassure that Respondent's representatives, including Rose,knew why his employment with the Organizing Commit-tee had been terminated.20The most that could be said is that Thornton was takingsteps to provide evidence if Respondent should fail tohire him or should discharge him. Under the circum-stances. there was nothing unusual or sinister in Thorn-ton's contemplating the possibility that he would be dis-criminated against for his union activities. That Respond-ent itself was aware that its discharging Thornton mightwell appear "suspicious" is shown by James' affirmative-ly instructing Burns not to mention the Union when in-forming Thornton of his discharge. In this connection,Rose testified that Burns told him not to mention theUnion "because of a law suit."The concept of "entrapment" is apparently adopted Ifrom the criminal law. In criminal law it does not con-stitute entrapment for a law enforcement officer to pro-vide the opportunity for a person to commit a crime. "En-trapment occurs only when the criminal conduct was `theproduct of thecreativeactivity' of law enforcement offi-cials."Sherman v. U.S.,356 U.S. 369, 372. As said inHansfordv.U.S., 303 F.2d 219, 222 (C.A.D.C.):A person is not entrapped when an officer merelypresents him with an opportunity to commit an of-fense in order to detect criminality rather than to in-stigate it.Thornton simply provided Respondent with the sameopportunity to commit an unfair labor practice which ispresented to any employer by an employee or job appli-cant who is a known union sympathizer or activist. 21At the time Thornton applied for work with Respond-ent he was unemployed and obviously in need of a job.He accepted the job offered by Rose and performedsatisfactorily. Indeed, for the purpose of taking the job hepulled up stakes and disposed of his household furnitureinMidland (which is about 20 miles from Odessa). Thepresent case therefore is completely distinguishable fromN.L.R.B. v. T.H. Burns, d/b/a Burns and Gillespie, 207F.2d 434 (C.A. 8), on which Respondent relies. As statedby the Board inBurns and Gillespieon remand (113NLRB 434,435) :22... [T]he additional evidence does not refute thetestimony of the applicants as to their need andgenuine desire for work, or their denials understrenuous cross-examination that they had beencoached by, or had received instructions from,11 In the course of the hearing,counselfor the General Counsel statedthat he intended to show that Thornton had been "blacklisted" in the area.No such showing was necessary, or, indeed, entirely relevant, to thepresent case against Loffland However, it may be observedin passingthat a complaint againstSharp Drilling Co and Midland Exploration Coof Midland, Texas,allegingdiscriminatory refusal to hire Thornton wasscheduled for hearingalongwith the present complaint (Case16-CA-273 1) It was settled before the record was opened. Although IsustainedRespondent's objection to the evidence,in itsbrief Respondentreferred to Thornton's testimony that a charge had also been "filed againstCactus Corporation, and they paid me back wages and gave me my jobback "as J W Hall, manager of Respondent's Permian Basin division, testifiedthat, although he was aware of the Union's organizingcampaignin the in-dustry generally, he was notaware of organizational activities in Respond-ent until June20, when the Union claimed a majorityand requested bar-gainingHowever, he also testified that he had noticed union bumperstickers on the cars of some of Respondent's employees He testifiedfurther that Respondent had "not said anything to [its] men which woulddiscourage their decision,for [union]membership or for rejecting mem-bership." However, further examination disclosed that Respondent hadsent to its employees literature opposed to the Union, and Rose testifiedthat there were posted on the bulletin board at his rig "just a few facts"against the Union that Respondent had printed20Respondent is involved in an apparent inconsistency in arguing thatThornton"concealed"the facts and at the same time maintaining thatThornton went to unusual lengths to direct attention to his prior employ-ment as the predicate of a subsequent unfair labor practice charge.21The Federal law is established that the defense of entrapment to acriminal charge must be based on the conduct of Government agentsSince no agent of the Board or any other Government agency was in-volved in the present matter, the concept of "entrapment" would be inap-plicable to the facts of the present case if a criminal charge were involved.22Reversed on other grounds 238 F 2d 508 (C.A 8) 202DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion Representative Gilker as to how to presentthemselves for work. Clearly, the record does notsupport a claim of bad faith. At both the original andreopened hearings, the Respondents failed to elicitany evidence to prove that the applicants were awareof. or had knowingly participated in, any scheme toentrap the Respondents into a violation of the Act,or that they would not have accepted work if ten-dered to them.... Even if the job applicants, whowere unemployed at the time they requested employ-ment. had reason to know or suspect that theRespondents had a discriminatory hiring policy, suchknowledge would not render their request for workmala fidewhere all the evidence indicates that theywould have accepted work if it had be tendered.Under the Board's decisions. Thornton's accepting thejob and performing satisfactorily and conscientiouslythereon militates against any contention that Respondentwas "entrapped" into violating the Act. SeeInternationalAssociation of Bridge, Structural and Ornamental IronWorkers, Local 600 (Bay City Erection Co.),134 NLRB301,307-308.3.ConclusionThe record would not support a finding that Thorntonwas fired to make room for a senior employee. which isthe reason for the discharge ascribed in Respondent'schange-of-status record and given to Thornton at the timeof the discharge. The pendency of the arson indictment,the 3-year-old bad check charge. and the 3-day commit-ment for contempt of a domestic support order have beenseized on by Respondent as sheer pretexts to justifyThornton's discharge.On all the evidence. I find that Thornton wasdischarged because of his well publicized union sym-pathies and activities.B.The Alleged InterrogationBy an amendment to the complaint made at the hearing,theGeneral Counsel alleged that Respondent violatedSection 8(a)(1) of the Act on June 12 when N.D. Rose.driller at rig 222 in Sanderson, Texas. "interrogated itsemployees at Sanderson. Texas, concerning their unionactivities and desires."In support of this allegation the General Counsel ad-duced only the testimony of Thornton. Thornton statedthat on June 12 he rode with Rose and the other membersof their crew from Sanderson to the worksite, a distanceof about 45 miles. Thornton's testimony in this connec-tion was as follows:... [Rose] asked me-he says. "Since you're fromMidland-Odessa maybe you can tell us somethingabout the Union. how it's coming along there." Hesays, "We don't get any information, other than whatlittle bitis onthe billboard," and he said, "There'snobody down here in this isolated town." and hesays. "How many members have you got-have wegot?"' And I said, "Somewhere between 800 and1100. I believe, I don't remember, but it was in thatfigure somewheres."Thornton testified that Rose had driven on that trip;Rose said he had not driven but had sat in the front seat.23 I further note, however, that the General Counsel, on whom the bur-den of proof rested, did not present any corroborative evidence Sincethere were three other persons in the car at the time of the alleged conver-Rose said that he did not "have any particular conversa-tion with Mr. Thornton" in the course of that trip. BothRose and Thornton impressed me as honest, conscien-tious witnesses. I find that the conversation did take placeas related by Thornton23 and that Rose simply did not re-member it.In my opinion, Rose's failure to remember this conver-sation is entirely understandable. It appears to have beenvery casual and in the nature of general conversation. Rig222 was in a very isolated location, and it is but naturalthatRose. as a worker in the industry, would be in-terested in recent developments in the Union's organizingcampaign, which appears to have been the subject ofgreat general interest in the entire area. Although Rosewas at that time serving as a "supervisor," it appears thathe does not always so serve. At the time of the hearing,for example, he was working as a derrick man, a nonsu-pervisory position.Although, as stated, he was a "supervisor" under theAct at the time involved in the present case. Rose's at-titude and outlook were not those of a "management"representative.On Thornton's own recital, Rose'squestions concerning the Union appear entirely noncoer-cive. This conclusion is further dictated by the fact thatThornton. as a former paid union organizer, was not like-ly to be coerced or intimidated by questions concerningthe Union. Indeed, it appears that in the few days heworked at rig 222 he openly solicited additional unionmemberships, including Rose's.On the basis of the record and the demeanor of the wit-nesses. I find and conclude that the General Counsel-hasfailed to establish by a preponderance of the evidence theallegation that Respondent, through N.D. Rose, a super-visor. coercively interrogated employees in violation ofSection 8(a)(1). Thus it will be recommended that theamended complaint be dismissed so far as that allegationis concerned.CONCLUSIONS OF LAW1.Respondent. Loffland Brothers Company, is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is and at all material times has been anemployer within the meaning of the Section 2(2) of theAct.3.Local 826, International Union of Operating En-gineers.AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.4.By dischargingWilliam Lawrence Thornton onJune 16, 1966, and refusing to reinstate him thereafter,Respondent has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8(a)(3) of theAct.5.The aforesaid unfair labor practiceis anunfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. The General Counsel has not shown by a preponder-anceof the evidence that Respondent has engaged in anyunfair labor practices other than that found above.7.To the extent that Respondent's requests forfindings have not been granted in effect in the foregoingDecision, they are denied.sation, it would appear that the General Counsel should have producedcorroborations, at least on rebuttal, after Rose denied Thornton's state-ments. LOFFLANDBROTHERS CO.203THE REMEDYHaving foundthatRespondent has engaged in an unfairlabor practice.I shall recommend that Respondent be or-dered to cease and desist therefrom and take affirmativeaction of the type conventionally ordered in such cases.whichIfind necessary to effectuate the policies of theAct.Having found that Respondent discriminatorilydischargedWilliam Lawrence Thornton in violation ofSection 8(a)(3)of the Act,Ishall recommend thatRespondent be required to offer him immediate and fullreinstatement to his former or substantially equivalentposition.without prejudice to his seniority or other rightsand privileges, and to make him whole for any loss ofearnings suffered by reason of the discrimination againsthim in the manner establishedby theBoard inF.W.WoolworthCompany,90NLRB 289. Backpay shallcarry interest at the rate of 6 percent per annum, as setforthinIsis Plumbing and HeatingCo.,138 N LRB 716.Further,itwillbe recommended that Respondentpreserve and, upon request,make available for the Board,allpayroll records, social security payment records,timecards,personnel records and reports, and all otherrecords necessary or useful in determining the amount ofbackpay due and the right of reinstatement under theterms of the Recommended Order.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is recommended that Respondent, LofflandBrothers Company, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 826, Interna-tional Union of Operating Engineers, AFL-CIO, or anyother labor organization, by discriminating in regard tohire, tenure, or any other terms or conditions of employ-ment.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist anylabororganization, to bargain collectively throughrepresentatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)OfferWilliam Lawrence Thornton full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make him whole in the manner set forth inthe section of this Decision entitled "The Remedy."(b)NotifyWilliam Lawrence Thornton if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all recordsnecessary or useful in determining the amount of backpaydue under the terms of this Recommended Order.(d)Post at its division office in Odessa, Texas, and ateach oil rig it maintains or operates in the Permian Basin,copies of the attached notice marked "Appendix."24Copies of said notice, to be furnished by the RegionalDirector for Region, 16, after being duly signed by arepresentative of Respondent, shall be posted immediate-ly upon receipt thereof, and be maintained for 60 con-secutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.25IT IS FURTHER RECOMMENDED that the amended com-plaint be dismissed insofar as it alleges any unfair laborpractices other than as herein specifically found.24 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."25 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of aTrial Ex-aminer of the NationalLaborRelations Board, and inorder to effectuate the policies on the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOTdiscourage membership in Local826, International Union of Operating Engineers,AFL-CIO,,or any other labor organization, bydischarging employees or in any other manner dis-criminating in regard to hire or tenure of employmentor any term or condition of employment.WE WILL offer William Lawrence Thornton im-mediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice tohis seniority or other rights or privileges previouslyenjoyed.WE WILL make the above-named employee wholefor any loss of pay he may have suffered by reason ofthe discrimination against him.All our employees are free to become or refrain frombecoming members of the above-named labor organizestion, or any other labor organization.LOFFLAND BROTHERS COM-PANY(Employer)DatedBy(Representative)(Title) 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDNote: We will notify William Lawrence Thornton ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date ofposting, andmust not be altered,defaced, or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliancewith its provisions, they may communicatedirectly withthe Board's RegionalOffice, Room 8A24,Federal OfficeBuilding, 819Taylor Street, Forth Worth,Texas 76102, Telephone 334-2921.